EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Sebald (Reg. No. 33,280) on 1/7/2022.
The application has been amended as follows:
IN THE CLAIMS:
In claim 15, lines 5-6,
	“ …usually corresponds to the forwards/backwards direction and the direction with least variability in the acceleration data usually corresponds to the side to side direction.… ”
has been changed to:
-- … 

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining a time period corresponding to a maximum peak in an autocorrelation function or a frequency function, wherein the determined time period is ambiguous and corresponds either to a stride period or to a step period of the user; and use said information about accelerations in said side to side direction to disambiguate whether the determined time period corresponds to the stride period of the user or to the step period of the user. 

Claim 17 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determine a first autocorrelation function of the acceleration data or of the transformed acceleration data; determine a second autocorrelation function of said acceleration data for accelerations in said purported direction of travel that is included in said transformed acceleration data; determine a third autocorrelation function of said acceleration data for accelerations in said side to side direction that is included in said transformed acceleration; and determine if the user is walking or not walking or running or not running using the first, second and third autocorrelation functions.

Claim 19 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining an autocorrelation function or a frequency function; and determining a time period corresponding to a maximum peak in the autocorrelation function or the frequency function, wherein the determined time period is ambiguous and corresponds either to a stride period or to a step period of the user as the user is walking or running; and using said information about accelerations in said side to side direction to disambiguate whether the determined time period corresponds to the stride period of the user or to the step period of the user.

Claim 21 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining a first autocorrelation function of the acceleration data or of the transformed acceleration data; determining a second autocorrelation function of said acceleration data for accelerations in said purported direction of travel that is included in said transformed acceleration data; determining a third autocorrelation function of said acceleration data for accelerations in said side to side direction that is included in said transformed acceleration data; and determining if the user is walking or not walking or running or not running using the first, second and third autocorrelation functions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CUTRI et al. (US Patent Application Publication 2020/0333137 A1) discloses a method for estimating the direction of motion of an individual;
PIIJL et al. (US Patent Application Publication 20180192917 A1) discloses a method and apparatus for determining the orientation of an accelerometer carried by a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862